DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 15-17 are objected to because of the following informalities:
In claim 8, line 3, “a first leg portion” should be “the first leg portion” to be consistent with the rest of the claim.
In claim 15, line 4, “two state” should be “two states” to be consistent with the rest of the claim.
In claim 16, line 10, “second portions” should be “second portion” to be consistent with the rest of the claim.
In claim 17, line 3, “the first working surface” should be “the sub working surface” to be consistent with the rest of the claim and claims it depends on.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 14 recites the limitation "the rotation axis" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will treat "the rotation axis" as "a rotation axis". 
Claim 21 recites the limitation "the longitudinal direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim since this claim does not depend on claim 3.  For examination purposes, the examiner will treat " the longitudinal direction " as " a longitudinal direction ". 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Meyer (US 9770096).
Regarding Claim 1, Meyer discloses a workbench unit (Fig. 5) comprising a first workbench unit (Fig. 5, item 14) and a second workbench unit (Fig. 5, item 16) wherein the first workbench unit and the second workbench unit are rotatably rotated (Fig. 5, item 26, Col. 2, lines 9-36) the first workbench unit is provided with a first working surface (Fig. 5, top surface of item 14 marked by item 12) and the second workbench unit is provided with a second working surface (Fig. 5, top surface of item 16 marked by item 12); and a bracket (Fig. 5, items 104, 106, 108, 110) comprising multiple support legs and detachably connected to the workbench unit (Fig. 5 and Fig. 4) wherein when the workbench unit is in a first state (Fig. 5) the first working surface and the second working surface are coplanar to form a working surface (Fig. 5, item 12) for supporting a workpiece, and when the workbench unit is in a second state (Fig. 3) the first workbench unit and the second workbench unit form a bracket placement cavity (Fig. 5, items 34 and 98) for at least partially accommodating the bracket. (Fig. 4, items 14 & 16 concave space).  
Regarding Claim 10, Meyer discloses reinforcing ribs comprise a first reinforcing rib (Fig. 12 below, item 38) extending along a longitudinal direction, a second reinforcing rib (Fig. 12 below, item 38B) perpendicular to the first reinforcing rib, and a Fig. 12 below, item 38A) and a fourth reinforcing rib (Fig. 12 below, item 38C), the third reinforcing rib and the fourth reinforcing rib both form an acute angle with the first reinforcing rib.

    PNG
    media_image1.png
    185
    222
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer.
Regarding Claim 2, Meyer discloses or teaches the first workbench unit and the second workbench unit are same in shape and size (Fig. 7, both rectangular in shape and appear to be similar in size but would be obvious to one of reasonable skill in the art to make them similar in size). 
Regarding Claim 6, Meyer discloses or teaches a first leg portion (Fig. 4, item 22) and a second leg portion (Fig. 4, item 24) the first leg portion and the second leg portion extend from the surface opposite the first working surface; the second workbench unit is provided with a first leg portion (Fig. 4, item 94) and a second leg portion (Fig. 4, item 92) the first leg portion and the second leg portion extend from the surface opposite the second working surface.
Regarding Claim 8, Meyer discloses or teaches in the second state, the first leg portion (Fig. 4, item 22) of the first workbench unit abuts against a second leg portion (Fig. 4, item 92) of the second workbench unit, and the second leg portion (Fig. 4, item 24) of the first workbench unit abuts against a first leg portion (Fig. 4, item 94) of the second workbench unit (Fig. 3).
Regarding Claim 9, Meyer discloses or teaches the first leg portion of the first workbench unit and the second leg portion of the second workbench unit cooperate to form a first curved outline (Fig. 4, item 22 and 92 are both curved/round and when closed in Fig. 3, they would still be stacked on top of each other and form a curve), the second leg portion of the first workbench unit and the first leg portion of the second workbench unit cooperate to form a second curve outline (Fig. 4, item 24 and 94 are both curved/round and when closed in Fig. 3, they would still be stacked on top of each other and form a curve).
Regarding Claim 21, Meyer discloses or teaches a first side surface (Fig. 4 below, item A2), a second side surface (Fig. 4 below, item A3), and a third side surface (Fig. 4 below, item A1) the first side surface is parallel to the longitudinal direction, the second side surface and the third side surface are perpendicularly Fig. 4 below, item 22) extend from the first side surface and the second side surface and the second leg portion (Fig. 4 below, item 24) extend from the first side surface and the third side surface.

    PNG
    media_image2.png
    359
    447
    media_image2.png
    Greyscale
 
Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claim 2, in view of Sagol (US 6286824).
Regarding Claim 3, Meyer appears to show projections and recesses in the top surface (Fig. 7), however, they are not claimed in the application.  Sagol teaches a first portion (Fig. 4, item 42) extending along a longitudinal direction and a second portion (Fig. 4, item 110) adjacent to the first portion, and the second portion comprises multiple raised portions (Fig. 2A, parts that form the hinge with item 40) spaced from each other and recessed portions (Fig. 2A, cutouts that form space for item 40 hinge) corresponding to the raised portions, and the raised portions extend from the first portion in a manner of being perpendicular to the longitudinal direction.  It would 
Regarding Claim 4, Meyer does not explicitly state or show a central line perpendicular to the longitudinal direction, a distance between a center of any raised portion to the central line is equal to a distance between a center of any corresponding recessed portion to the central line, and a dimension of any raised portion along the longitudinal direction is equal to a dimension of any corresponding recessed portion along the longitudinal direction.  Sagol teaches a central line (Fig. A below, item CD) perpendicular to the longitudinal direction (Fig. A below, item AB), a distance between a center of any raised portion (Fig. A below, item 70) to the central line is equal to a distance between a center of any corresponding recessed portion (Fig. A below, item 80) to the central line, a dimension of any raised portion along the longitudinal direction is equal to a dimension of any corresponding recessed portion along the longitudinal direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the workbench units in Meyer to add a central line perpendicular to the longitudinal direction with equal distance raised portions and recessed portions as in Sagol, because having a central line perpendicular to the longitudinal direction with equal distance raised portions and recessed portions which causes a balanced first and second portion to overlap ensuring proper balancing 
    PNG
    media_image3.png
    489
    456
    media_image3.png
    Greyscale

Regarding Claim 5, Meyer appears to show small projections and recesses at the end of the top surface (Fig. 7), however, they are not claimed in the application.  Sagol teaches a dimension of at least one of the raised portions along the longitudinal direction is not equal to a dimension of another raised portion along the longitudinal direction (Fig. A above, projection between item 40 and item 110 indication locations is smaller than the other raised projections forming the hinge).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the workbench units in Meyer to have a raised portion of different sizes as in Sagol, because having different sized portions allows the work surface to be multiple sizes so users can use the workbench in a variety of locations and projects.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claim 1, in view of Turner et al. (US 2016/0227919), hereinafter Turner, and HSU (US 2010/0038500).
Regarding Claim 11, Meyer does not explicitly state or show a shaft or rod for its hinge operation.  However, Turner teaches a rotating shaft (Fig. 20, item 395) and at least one pressing part (Fig. 20, item 291).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hinge in Meyer with a rotating shaft and at least one pressing part as in Turner, because having a rod and a pressing part allows for the two working surfaces to pivot around the shaft and to also allow the removal of the shaft so the bench can be carried in separate parts reducing the weight, making transportation easier.
Meyer as modified by Turner does not explicitly state or show a second pressing part.  However, HSU teaches the use of two pressing parts (Fig. 2, item 610).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the shaft in Meyer as modified by Turner with a second pressing part as in HSU, because having two pressing parts on the end of the shaft allows the shaft to be removed from either side of the hinge making taking it apart easier for the user.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claim 1, in view of Winter et al. (US 2016/0270522), hereinafter Winter.
Regarding Claim 12, Meyer does not explicitly state or show the first state, the first workbench unit and the second workbench unit are centrosymmetric with respect to a geometric center of the workbench unit.  However, Winter teaches the first state, the Fig. 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the work surface in Meyer with a centrosymmetric surface as in Winter, because having a centrosymmetric work surface allows for interchange use of the two workbench units making putting the unit together easier and quicker for the user.
Regarding Claim 13, Meyer discloses or teaches a first concave portion (Fig. 5, item 14), the second workbench unit is provided with a second concave portion (Fig. 5, item 16), in the second state, the first concave portion and the second concave portion form the bracket placement cavity, inner walls of the first concave portion and inner walls of the second concave portion clamp the bracket to restrict movement of the bracket in a direction perpendicular to a longitudinal direction (Fig. 5, items 98 and 96 keep the brackets from moving side to side, while item 14 and 38 in Fig. 4 restricts the legs movement in the up and down so not to slide out of the bracket holders).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claim 1, in view of Herschler (US 8459734).
Regarding Claim 14, Meyer does not explicitly state or show a connecting piece or a recess for the connecting piece.  However, Herschler teaches a connecting piece (Fig. 3, item 2) when the workbench unit is in the first state, the connecting piece is disposed in a recess (Fig. 2, item 2, recess and it is connected to the first surface) provided on the working surface, and when the workbench unit is in the second state, the connecting piece is detachably connected to side portions of the first workbench unit and the second workbench unit, the side portions are away from the rotation axis (Fig. 1-2, item 2, two locking button release latches, Col. 3, lines 54-60). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lock in Meyer with a connecting piece and recess as in Herschler, because having a connecting piece and recess allows for securing the workbench in transit but also allowing the connecting piece to be hidden when the workbench is set up for use.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claim 1, in view of Roig et al. (US 6976434), hereinafter Roig, and Herschler (US 2011/0012392), hereinafter Herschler2.
Regarding Claim 15, Meyer does not explicitly state or show a recess downward and a through hole.  However, Roig teaches a recess downward (Fig. 1, item 23) and a through hole (Fig. 2, item 42). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the workbench surface in Meyer with a recess downward and a through hole as in Roig, because having a recess downward and a through hole allows the user of the workbench to use them as tool holders or beverage holders while working.
Meyer as modified by Roig does not explicitly state or show a support leg mounting block.  However, Herschler2 teaches a support leg mounting block (Fig. 14, item 71) with two states (Fig. 13 and 14, item 61 contacts items 72 & 73). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the through hole in Meyer as modified by Roig with a support leg mounting block with two states as in Herschler2, because having a support leg mounting block with two states allows the user to lock the brackets into the workbench when in use and then remove the brackets for ease of transporting the workbench.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sagol in view of Turner.
Regarding Claim 16, Sagol discloses or teaches a workbench unit (Fig. 4, item 10) comprising two sub workbench units (Fig. 1A and 4, shelf under the top surface item 70, two sides that are hinged) which are identical in structure and size (Fig. 4, item 70, appears to be identical),wherein the sub workbench unit is provided with a sub working surface(Fig. 1A and 4, item 70), the sub working surfaces of the sub workbench units adjoin to jointly form a working surface(Fig. 1A and 4, item 70), the sub workbench unit comprises a first portion (Fig. 1A and 4, item 70 before the interlocking pieces) extending along a longitudinal direction and a second portion (Fig. 1A and 4, item 70 the interlocking pieces) adjacent to the first portion, and the second portion comprises multiple raised portions (Fig. 1A and 4, item 70 the interlocking pieces) spaced from each other and recessed portions (Fig. 1A and 4, item 70 the interlocking pieces recess to receive the other sides pieces) corresponding to the raised portions, and the raised portions extend from the first portion in a manner of being perpendicular to the longitudinal direction; a central line (Fig. A above, item CD) perpendicular to the longitudinal direction (Fig. A above, item AB), a distance between a center of any raised portion (Fig. A above, item 70) to the central line is equal to a distance between a center of any corresponding recessed portion (Fig. A above, item 80) to the central line, a dimension of any raised portion along the longitudinal direction is equal to a dimension of any corresponding recessed portion along the longitudinal direction.
Fig. 20, item 395).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hinge in Sagol with a rotating shaft as in Turner, because having a rotating shaft allows for the two surfaces to pivot around the shaft making transportation easier.
Regarding Claim 17, Sagol discloses or teaches a first leg portion (Fig. 2A, item 18) and a second leg portion (Fig. 2A, item 18, legs extend from both sides of the tray item 70). 
Regarding Claim 18, Sagol discloses or teaches with n positioning holes arranged along the longitudinal direction (Fig. B below, items EE, when N equal four), the positioning holes are arranged to form a first positioning hole group, the second portion is provided with n/2 positioning holes (Fig. B below, items DD, when N equal four) arranged along the longitudinal direction, n is an even number greater than 0, and the positioning holes of the second portion and some of the positioning holes of the first portion are symmetric with respect to a straight line parallel to the longitudinal direction (Fig. B below, items EE and DD).

    PNG
    media_image4.png
    299
    560
    media_image4.png
    Greyscale
 

Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/28/2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723